Citation Nr: 9929381	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  98-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Evaluation of a left foot calcaneal navicular coalition, 
status post surgical fusion with peroneal spasticity with 
Achilles lengthening in excess of 10 percent prior to April 
29, 1998.  

2.  Evaluation of a left foot calcaneal navicular coalition, 
status post surgical fusion with peroneal spasticity with 
Achilles lengthening, currently 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1983 to 
January 1986.  

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision from the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for a left foot calcaneal navicular 
coalition, status post surgical fusion with peroneal 
spasticity with Achilles lengthening to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  That regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1998) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran failed to report for a hearing scheduled before a 
member of the Board in December 1998.  Pursuant to 38 C.F.R. 
§ 20.704 (1998), the Board proceeds with its review of the 
appeal.  The representative made a written presentation, on 
the veteran's behalf.  


FINDINGS OF FACT

1.  The veteran's left foot calcaneal navicular coalition, 
status post surgical fusion with peroneal spasticity with 
Achilles lengthening prior to April 29, 1998 was manifested 
by marked limitation of motion.  

2.  The veteran's left foot calcaneal navicular coalition, 
status post surgical fusion with peroneal spasticity with 
Achilles lengthening is manifested by no more than marked 
limitation of motion.  


CONCLUSIONS OF LAW

1.  The veteran's left foot calcaneal navicular coalition, 
status post-surgical fusion with peroneal spasticity with 
Achilles lengthening prior to April 29, 1998 was 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5271-5284 
(1996, 1998).  

2.  The veteran's left foot calcaneal navicular coalition, 
status post-surgical fusion with peroneal spasticity with 
Achilles lengthening from April 29, 1998 is 20 percent 
disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5271-5284 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his service-connected left foot 
calcaneal navicular coalition, status post-surgical fusion 
with peroneal spasticity with Achilles lengthening is worse 
than the current evaluation contemplates.  The Board finds 
that the veteran has submitted evidence which is sufficient 
to justify a belief that his claim for a higher evaluation is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
where the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  

The Board has continued the issue as entitlement to an 
increased evaluation since service connection has been 
granted for the disability.  The veteran is not prejudiced by 
the naming of the issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
the disability is the same regardless of how the issue has 
been phrased.  The distinction between disagreement with the 
original evaluation awarded and a claim for an increased 
evaluation is important in terms of VA adjudicative actions.  
However, the U.S. Court of Appeals for Veterans Claims (the 
Court) did not provide a substitute name for the issue.  In 
reaching the determination below, the Board has considered 
whether staged evaluations should be assigned.  The Board 
concludes that the disability addressed has not significantly 
changed and staged ratings are not appropriate in this case.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  To 
that extent the determination of the RO that there should be 
inverted staged ratings is reversed. 

The veteran has been recently examined and his medical 
records have been obtained.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 595 (1991).  All relevant facts on this issue 
have been properly developed and the duty to assist has been 
met.  38 U.S.C.A. § 5107(a).  Epps v. Brown, 9 Vet. App. 341 
(1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1996, 1998).  

Under Diagnostic Code 5003-5010, arthritis established by x-
ray findings will be rated on the basis of limitation of 
motion.  See 38 C.F.R. Part 4, Diagnostic Code 5003 (1996, 
1998).  

Under Diagnostic Code 5284, moderate foot injury warrants a 
10 percent evaluation; moderately severe injury warrants a 20 
percent evaluation; and severe injury warrants a 30 percent 
evaluation.  38 C.F.R. Part 4, Diagnostic Code 5284 (1996, 
1998).  

I.  Background

In January 1986 the veteran claimed service connection for a 
left foot disorder.  The claim was denied and the veteran did 
not appeal.  In August 1990 the veteran requested to re-open 
his claim for service connection for a left foot disorder.  
That claim was also denied and the veteran did not appeal.  
In December 1993 the veteran requested to reopen his claim 
for service connection for a left foot disorder.  That claim 
was denied and the veteran appealed.  The Board remanded the 
matter in March 1996.  The RO granted service connection for 
left foot calcaneal navicular coalition, status post surgical 
fusion with peroneal spasticity with Achilles lengthening in 
March 1998 and assigned a 10 percent evaluation.  After a 
July 1998 examination the rating was increased to 20 percent 
effective April 29, 1998.  

At the May 1994 RO hearing the veteran testified that he 
injured his left foot when he jumped off of a truck onto a 
stone or brick or something.  He stated that he went to sick 
call immediately and that his left foot was swollen.  The 
veteran reported that he was on limited duty and was in and 
out of sick call because of his left foot.  He asserted that 
the pain was unbearable and that he had some chipped bones.  
The veteran indicated that he was then placed on a permanent 
profile and was told that he was going to be reclassified, 
given another MOS and sent to another unit.  He testified 
that it never happened and that he was told that he was going 
to go before the Board to be medically discharged.  The 
veteran stated that he had spasms and that weight bearing 
caused pain.  

A VA examination was conducted in July 1996.  On inspecting 
of the veteran's feet in an erect stance, there was bilateral 
third degree pes planus with some pronation of the foot area 
and total obliteration of the longitudinal arches.  In the 
left foot, there was a two-inch scar present from the 
calcaneal navicular coalition surgery medially and dorsally 
in the foot and also a punctate 1/2 inch scar in the Achilles, 
four inches from its insertion.  Each foot had normal 
pliability and he nicely rocked up on forefeet and back on 
heels, but indicated discomfort in the left foot.  

The ankles demonstrated no swelling, redness or deformity.  
Each ankle dorsiflexed 20 degrees and plantar flexed 40 
degrees.  

The diagnoses were bilateral, developmental, third degree pes 
planus to both feet and left foot calcaneal navicular 
coalition; status post surgical fusion with peroneal 
spasticity with Achilles lengthening aggravated by in-service 
injury.  

A radiology report, dated July 1996, revealed partial fusion 
of the left calcaneus and left talus bones.  The veteran also 
reportedly had evidence for left calcaneal-navicular 
coalition, but it was difficult to state this with certainty 
from the available view.  There was degenerative hypertrophic 
scarring involving the articulation between multiple tarsal 
bones medially and laterally.  There appeared to be pes 
planus as described in the clinical history, although it was 
difficult to assess without weight bearing views.  

A physician evaluated the veteran in June 1998.  Physical 
examination showed that the veteran required a cane 
occasionally.  He ambulated without any assistance.  His 
lower extremity examination showed that the leg length from 
anterior superior iliac spine to the medial malleolus on the 
right was 105 cm and on the left was 104 cm.  The veteran's 
gait appeared to be normal.  

Examination of the feet did not show any abnormal weight 
bearing.  He was able to stand and walk unassisted.  The left 
foot revealed edema surrounding both the medial and lateral 
malleolus.  There was a well-healed scar from previous 
surgery on the medial aspect of the foot and across the 
Achilles tendon.  There was decreased range of motion in all 
directions including eversion, inversion, flexion and 
extension at the ankle joint.  It was estimated that the 
dorsiflexion of the left foot was 10 degrees and the plantar 
flexion of the left foot was 20 degrees.  This was 50 percent 
of the right foot.  The skin was hyperpigmented.  The toes 
were warm.  Distal pulses were markedly impaired in both 
dorsalis pedis and posterior tibials.  There were flat feet 
bilaterally.  The veteran reported that he had been using 
shoe inserts, which were not helping.  The examiner noted 
"calcaneal navicular coalition", surgical fusion and 
peroneal spasticity of the left foot.  

The diagnosis was chronic foot injury status-post fusion and 
Achilles tendon repair.  No further details could be elicited 
from the veteran.  The injury was chronic.  There was 
evidence of it on examination with loss of range of motion, 
edema and hyperpigmentation.  This affected his daily 
activity in that the veteran could not even shower because he 
has difficulty washing his feet if he stands up.  He did not 
keep up with his children and also had difficulty taking care 
of the house.  He worked as a security officer 
intermittently.  The veteran could only ride a security 
vehicle and previously had been at other jobs but could not 
keep them because of his inability to stand or walk for any 
length of time.  

II.  Prior to April 29, 1998

The regional office assigned an effective date for the award 
of the 20 percent evaluation based on the date of receipt of 
a notice of disagreement.  There is no regulatory basis for 
selecting this date as an effective date.  We do note that 
the veteran, in entering the notice of disagreement, was 
stating that the prior decision of the RO was wrong.  He was 
not filing a new claim for an increased rating alleging a 
change in status.

The Board does note that there has been no significant change 
in X-ray findings since the start of the appeal period.  
Although the 1996 examination noted relatively good range of 
motion, the examiner only tested dorsiflexion and plantar 
flexion.  The 1996 examination does nothing to establish the 
presence of limitation of eversion and inversion.  Although 
the veteran reported that he took Motrin for relief of pain, 
the examiner did not adequately address the veteran's 
functional impairment.  

In this case, an inadequate examination for the purpose of 
ascertaining the overall functional impairment is of little 
probative value.  The Board is unconvinced that the veteran 
underwent an increase in severity on the date the notice of 
disagreement was received.  The Board concludes that a 
single, rather than a staged evaluation is warranted.

III.  Continuous Evaluation

The Board has considered other Diagnostic Codes to determiner 
their applicability and potential for the assignment of a 
higher evaluation.  Diagnostic Code 5270 provides for a 40 
percent evaluation with ankle ankylosis in plantar flexion at 
more than 40 degrees, or in dorsiflexion at more than 10 
degrees, or with abduction, adduction, inversion or eversion 
deformity.  In plantar flexion, between 30 degrees and 40 
degrees, or in dorsiflexion between 0 degrees and 10 degrees 
a 30 percent evaluation is warranted.  In plantar flexion of 
less than 30 degrees, a 20 percent evaluation is warranted.  
38 C.F.R. § 4.71(a) (1998).  In this regard the veteran 
retains motion.  None of the criteria for an evaluation under 
code 5270 are met.  A higher rating is not warranted under 
diagnostic code 5270.  

The Board has considered a higher rating under diagnostic 
code (DC) 5271, limitation of ankle motion.  Marked 
limitation of ankle motion warrants a 20 percent evaluation 
and moderate limitation of ankle motion warrants a 10 percent 
evaluation.  Painful motion is an important factor of a 
disability, and should be carefully noted and related to the 
affected joints.  38 C.F.R. § 4.59 (1996, 1998).  
Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995).  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See id. (discussing 38 C.F.R. §§ 4.40, 4.45).  The 
appellant has complained of pain, which is contemplated by 
the 20 percent evaluation that the Board has assigned.  See 
38 C.F.R. § 4.59 (1998).  When examined in June 1998, it was 
estimated that dorsiflexion of the left foot was 10 degrees 
and the plantar flexion of the left foot was 20 degrees.  See 
38 C.F.R. §§ 4.40, 4.45 (1998).  The evidence including the 
appellant's statements do not establish the presence of more 
motion than normal, excess fatigability, weakness, or 
incoordination.  The Board agrees with the RO that the 
evidence establishes the presence of moderate to severe 
limitation of motion.  However, we conclude that establishing 
a separate evaluation based on a NOD has no legal merit.  
But, the Board concludes that an evaluation in excess of 20 
percent is not warranted for any part of the appeal period.

The veteran's disability has been considered under DC 5276, 
acquired flatfoot.  Although he has bilateral pes planus it 
was diagnosed as congenital and developmental.  The Board 
notes that the veteran is not service connected for his pes 
planus.  He can not be rated under diagnostic code 5276, as 
his pes planus is not service connected.  38 C.F.R. § 4.14 
(1998).

The June 1998 private examination report indicated that the 
veteran's left foot disorder was consistent with a moderately 
severe disability.  Examination of the veteran's left foot 
revealed edema surrounding both the medial and lateral 
malleolus.  It was estimated that the dorsiflexion of the 
left foot was 10 degrees and the plantar flexion of the left 
foot was 20 degrees.  The skin was hyper-pigmented.  

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  A higher evaluation may be 
based on either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See id. (discussing 38 
C.F.R. §§ 4.40, 4.45).  The appellant has complained of pain, 
which is contemplated by the 20 percent evaluation that the 
Board has assigned.  In fact, there is sufficient evidence to 
reflect that there is either the actual or functional 
equivalent of marked limitation of motion.  

The Board has considered rating the veteran's scar.  However, 
the 1998 private examination indicates that the scar was 
asymptomatic.  The 1998 private examination denoted that 
there was a well-healed scar from previous surgery on the 
medial aspect of the foot and across the Achilles tendon.  No 
ulceration, tenderness or pain was noted in relationship to 
the scar.  It was not shown that the scar limited function of 
the left foot.  Diagnostic Codes 7803 to 7805 are not 
applicable.  38 C.F.R. § 4.118 (1998).  

The Board and the RO have considered the disability under 
code 5284; foot injuries.  We note that no one has described 
the overall condition as a severe foot injury.  In fact, when 
the manifestations are considered, the disability is 
productive of limitation of motion with edema and 
hyperpigmentation.  The edema supports the conclusion that 
the limitation of motion is supported by adequate pathology.  
38 C.F.R. § 4.40.  However, it does not establish the 
presence of severe foot injury.  In regard to the 
hyperpigmentation, it does not involve an exposed surface, 
exudation, exfoliation, ulceration, crusting, systemic 
manifestations or itching.  Part 4, Code 7806 (1998).  The 
Board admits that diagnostic code 5284 is not a model of 
clarity, lacking any regulatory definition of what was 
intended by the term severe.  However, on inspection, the 
veteran's gait appears normal.  This reflects the functional 
use with weight bearing.  Although there is decreased range 
of motion, diagnostic code 5284 neither expressly considers 
nor rejects the presence of limitation of motion.  However, 
it would be incomprehensible that marked limitation of motion 
under code 5271 would warrant a higher evaluation under code 
5284.  In fact, Code 5284 specifically references the term 
"other."  

We are left with the overriding impression that there is 
limitation of motion, that does not impair gait and does not 
produce "abnormal weight bearing" a factor noted by the 
examiner.  Although there are the veteran's statements to the 
effect that he has unbearable pain, an examination disclosed 
only discomfort with rocking.  Therefore, we conclude that 
there is neither the presence of severe foot injury nor the 
functional equivalent of severe foot injury.  We accept that 
the veteran has spasm and pain.  However, when all the 
evidence is considered, the preponderance of the evidence 
establishes that there is no more than the functional 
equivalent of marked limitation of motion.  To the extent 
that he testified that the disability is more severe than a 
10 percent evaluation, the Board and the RO agree.  However, 
to the extent that an evaluation in excess of 20 percent is 
sought, the more probative evidence of the degree of 
impairment is the medical evidence rather than his lay 
opinion, even when presented as sworn testimony.  There is no 
doubt to be resolved.


ORDER

A 20 percent evaluation for a left foot calcaneal navicular 
coalition, status post surgical fusion with peroneal 
spasticity with Achilles lengthening is granted, prior to 
April 29, 1998, is granted subject to the law and regulations 
governing an award of monetary benefits.  An evaluation in 
excess of 20 percent for a left foot calcaneal navicular 
coalition, status post-surgical fusion with peroneal 
spasticity with Achilles lengthening is denied.  




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

